The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is in response to the amendments and arguments filed 8/4/2022.  Claims 1, 4-12, 15-21, 27 and 31-41 are pending.  Claims 2-3, 13-14, 22-26, and 28-30 are canceled.  Claims 31-41 are new. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2022 has been entered.
 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 08/04/22.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
Applicant’s arguments and amendments have overcome the prior 35 USC 112 rejections.  The rejections under 35 USC 112 have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  1, 4-12, 15-21, 27 and 31-41  is/are rejected under 35 U.S.C. 103 as being unpatentable over Govindarajan et al. (US 2015/001291 A1)  in view of  Bell et al. (US 2017/036488 A1).
Specifically as to claims 1, 12 and 31, Govindarajan et al. disclose a dual mode payment interface device (and related computer readable medium and method) (see para 38 secondary device 800 and para 30) comprising: a touch screen display (see para 27  The screen of computing device 112 may be a touch screen, such as a capacitive sensor touch screen); 
a memory having computer-readable instructions stored thereon; and  at least one processor that executes the computer-readable instructions to:  in a first mode of operation,  provide access to a merchant system interface and to a customer system interface on the touch screen display (see para 30 “ display a custom customer user interface when oriented in a consumer facing orientation”) in a second mode of operation,  provide access to one and only one of the customer system interface or the merchant system interface on the touch screen display; and connecting a separate interface for use in the transaction (see  para 38 “and may provide a separate interface for use in a transaction”) but does not specifically disclose switching and locking from the first mode to the second when detecting the connection.  
Bell et al. teach a dual mode POS device (see figure 2) that will detect a communicative connection between the dual mode payment interface device and a second display device (see para 14-16); switch the dual mode payment interface device from the first mode of operation to the second mode of operation upon detecting a communicative connection (see Bell et al. fig 2 and 3; para 14, 36 “The customer application 212 can cause a customer UI associated with the merchant application 206 to present on a display 214 of the customer device 204. In some examples, the customer UI can be a generic transaction UI configured to communicate with the merchant application 206”); and 
lock the dual mode payment interface device into the second mode of operation upon detecting the communicative connection (see Bell et al. fig 2 and 3; para 18 “the transaction interface control mechanism can recognize input into one UI and automatically cause the other UI to enter a locked mode, the POS system described herein can avoid information input into a customer UI and a merchant UI simultaneous”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the payment system of Govindarajan et al. the ability to switch modes and lock modes as taught by Bell et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable design choices.  A person of ordinary skill would have understood prior art teachings, or what a person of ordinary skill would have known or could have done.  Further, Bell et al. provides “The transaction interface control mechanism of the POS system can have the technical advantage of optimizing a transaction between a customer and a merchant Because the transaction interface control mechanism can prevent simultaneous input by the merchant and the customer, the transaction information can be input more efficiently, thereby decreasing an overall time required for a particular transaction. As such, a merchant may be able to process more transactions in a fixed amount of time. Additionally, the POS system described herein may provide for a second merchant UI which can allow a merchant to conduct simultaneous transactions with two or more customers. Thus, the merchant could potentially process an even greater number of transactions in a fixed amount of time” in para 17.
Specifically as to claims 4, 15 and 36, wherein the applications microprocessor controls both the customer system interface and the merchant system interface; and detects the communicative connection with the display device (see para 38).  
Specifically as to claims 5, 16 and 37, the communicative connection is detected using an event listener (see para 50, the event listener is within the scope of “sensor component” as it was well-known in the art at the effective date of the filling of the invention to incorporate event listeners to detect events).  
Specifically as to claims 6, 17 and 38, a secure microprocessor; and wherein a payment interface is directly connected to the secure microprocessor and that is not directly connected to the applications microprocessor (see para 38, 41, 43” a payment application 1006 that may allow a merchant or customer use computing device 112 to authorize a payment).  
Specifically as to claims 7 and 32, the customer system interface provides a prompt for payment information; and the merchant system interface provides a prompt for payment total confirmation (see para 30 “The customer may then be able to review the invoice or bill of sale, select payment options, swipe a payment card, enter credentials for a payment handled by a payment processing server, such as may be provided by PayPal, Inc. of San Jose, Calif., and/or digitally sign for a purchase”  40, 41 and 42).  
Specifically as to claims 8, 18 and 34, applications microprocessor controls both the customer system interface and the merchant system interface; generate a set of Attorney Docket No.: CLVRPO37C1 screens for the merchant system interface in the second mode of operation; and  transmit the set of screens to the display device via the communicative connection (see para 38, 5 and 49 “payment application 1006”).  
Specifically as to claims 9 and 19, Govindarajan et al. disclose the claimed invention as applied above but does not specifically disclose a peripheral hub wherein the peripheral hub provides the communicative connection with the display device.  
Bell et al. teach  connection hubs are a predictable design choice (see para 93, 25, 37, 90). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the payment system of Govindarajan et al. the ability to use peripheral hubs as taught by Bell et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable design choices.  A person of ordinary skill would have understood prior art teachings, or what a person of ordinary skill would have known or could have done.  
Further, Bell et al. provides “The transaction interface control mechanism of the POS system can have the technical advantage of optimizing a transaction between a customer and a merchant Because the transaction interface control mechanism can prevent simultaneous input by the merchant and the customer, the transaction information can be input more efficiently, thereby decreasing an overall time required for a particular transaction. As such, a merchant may be able to process more transactions in a fixed amount of time. Additionally, the POS system described herein may provide for a second merchant UI which can allow a merchant to conduct simultaneous transactions with two or more customers. Thus, the merchant could potentially process an even greater number of transactions in a fixed amount of time” in para 17.
Specifically as to claims 10, 20 and 33, Govindarajan et al. disclose the claimed invention as applied above but does not specifically disclose locking the dual mode payment interface into the second mode of operation comprises instantiating a first screen and a second screen separate from the first screen; only displaying the merchant system interface on the first screen; and only displaying the customer system interface on the second screen.  
Bell et al. teach detecting a connection or disconnection and switching based on the connection (see Bell et al.  figure 2-4) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the payment system of Govindarajan et al. the ability to switch between modes as taught by Bell et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable design choices.  A person of ordinary skill would have understood prior art teachings, or what a person of ordinary skill would have known or could have done.
Further, Bell et al. provides “The transaction interface control mechanism of the POS system can have the technical advantage of optimizing a transaction between a customer and a merchant Because the transaction interface control mechanism can prevent simultaneous input by the merchant and the customer, the transaction information can be input more efficiently, thereby decreasing an overall time required for a particular transaction. As such, a merchant may be able to process more transactions in a fixed amount of time. Additionally, the POS system described herein may provide for a second merchant UI which can allow a merchant to conduct simultaneous transactions with two or more customers. Thus, the merchant could potentially process an even greater number of transactions in a fixed amount of time” in para 17.
Specifically as to claims 11 and 21, Govindarajan et al. disclose the claimed invention as applied above but does not specifically disclose an applications microprocessor: controls both the customer system interface and the merchant system interface; generates a first screen and a second screen separate from the first screen; transmit only one of the first screen or the second screen via the communicative connection to the display device; upon detecting the communicative connection wherein locking the dual mode payment interface device in to the second mode of operation comprises the applications microprocessor only displaying the merchant system interface on the first screen; and only displaying the customer system interface on the second screen.
Bell et al. teach detecting a connection or disconnection and switching based on the connection (see Bell et al. para 26-28, 22 “The merchant device 106 can include any sort of mobile or non-mobile device that includes an instance of a merchant application 108 to enable POS transactions between a merchant 110 and a customer 112. The merchant application 108 may provide POS functionality to the merchant device 106 to enable the merchant 110 (e.g., an owner, employee, individual user, etc.) to accept payments from customers. In some types of businesses”).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the payment system of Govindarajan et al. the ability to switch between modes as taught by Bell et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable design choices.  A person of ordinary skill would have understood prior art teachings, or what a person of ordinary skill would have known or could have done.
Further, Bell et al. provides “The transaction interface control mechanism of the POS system can have the technical advantage of optimizing a transaction between a customer and a merchant Because the transaction interface control mechanism can prevent simultaneous input by the merchant and the customer, the transaction information can be input more efficiently, thereby decreasing an overall time required for a particular transaction. As such, a merchant may be able to process more transactions in a fixed amount of time. Additionally, the POS system described herein may provide for a second merchant UI which can allow a merchant to conduct simultaneous transactions with two or more customers. Thus, the merchant could potentially process an even greater number of transactions in a fixed amount of time” in para 17.
 Specifically as to claim 27 and 35, a first port on the dual mode payment interface device; and a second port on the second touch screen display device; wherein a wire provides the communicative connection between the first port and the second port; and wherein the second touch screen display device does not include a microprocessor (see paragraph 35 and figure 5). 
 Bell et al. disclose using a microprocessor (see para 86 “ the processor 902 can be implemented as one or more microprocessors, microcomputers, microcontrollers, digital signal processors, central processing units, state machines, logic circuitries, and/or any devices that manipulate signals based on operational instructions. In some cases, the processor 902 may be one or more hardware processors and/or logic circuits of any suitable type specifically programmed or configured to execute the algorithms and processes described herein“).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the payment system of Govindarajan et al. the ability to provide communicative connection with a wire between ports as taught by Bell et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable design choices.  A person of ordinary skill would have understood prior art teachings, or what a person of ordinary skill would have known or could have done.
Further, Bell et al. provides “The transaction interface control mechanism of the POS system can have the technical advantage of optimizing a transaction between a customer and a merchant Because the transaction interface control mechanism can prevent simultaneous input by the merchant and the customer, the transaction information can be input more efficiently, thereby decreasing an overall time required for a particular transaction. As such, a merchant may be able to process more transactions in a fixed amount of time. Additionally, the POS system described herein may provide for a second merchant UI which can allow a merchant to conduct simultaneous transactions with two or more customers. Thus, the merchant could potentially process an even greater number of transactions in a fixed amount of time” in para 17.
Specifically as to claim 30, a payment interface that is directly connected to the secure microprocessor and that is not directly connected to the applications microprocessor; wherein the second touch screen display does not include any payment interfaces (see para 38, 41, 43 ”a payment application 1006 that may allow a merchant or customer use computing device 112 to authorize a payment).
Specifically as to claims 39, 40, and 41, unlock the dual mode payment interface device to switch the dual mode payment interface device into the first mode of operation upon receipt of a secure command is not specifically disclosed by Govindarajan et al. however Bell et al. discloses the unlocking of the interfaces upon secure commands (see Bell para 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the payment system of Govindarajan et al. the ability to provide unlocking as taught by Bell et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable design choices.  A person of ordinary skill would have understood prior art teachings, or what a person of ordinary skill would have known or could have done.
Further, Bell et al. provides “The transaction interface control mechanism of the POS system can have the technical advantage of optimizing a transaction between a customer and a merchant Because the transaction interface control mechanism can prevent simultaneous input by the merchant and the customer, the transaction information can be input more efficiently, thereby decreasing an overall time required for a particular transaction. As such, a merchant may be able to process more transactions in a fixed amount of time. Additionally, the POS system described herein may provide for a second merchant UI which can allow a merchant to conduct simultaneous transactions with two or more customers. Thus, the merchant could potentially process an even greater number of transactions in a fixed amount of time” in para 17.


Double Patenting
The terminal disclaimer filed 8/4/2022 have overcome the prior Double Patenting rejections, as such, the rejections are withdrawn.

Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1, 4-12, 15-21, 27 and 31-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Murakoshi et al. disclose a merchandise sales data system.  James et al. disclose a dual device point of sale system.  Bell discloses a transaction interface control.  Chen et al. disclose a POS system.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740. The examiner can normally be reached Monday-Thursday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/            Primary Examiner, Art Unit 3691